United States Court of Appeals
                                                                            Fifth Circuit
                                                                          F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                                                                         December 21, 2005
                            FOR THE FIFTH CIRCUIT
                                                                     Charles R. Fulbruge III
                                                                             Clerk

                                    No. 05-60239

                               Summary Calendar


                             Fredericka Cain Todd
                                               Plaintiff-Appellant,

                                       versus

                       Natchez-Adams School District
                                             Defendant-Appellee.




                Appeal from the United States District Court
                  For the Southern District of Mississippi
                                 (03-CV-170)



Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

      Plaintiff-Appellant Frederick Cain Todd appeals the district

court’s grant of summary judgement to Defendant-Appellee Natchez-

Adams School District dismissing with prejudice Todd’s claims under

Title     VII    of   the   Civil    Rights     Act   of    1964   and    the    Age

Discrimination in Employment Act (“ADEA”).                 Finding no error, we

affirm.




      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                        I

       In July 2001, the Natchez-Adams School District (“NASD”)

posted notice of a job opportunity for the position of elementary

school principal at McLaurin Elementary School.               Eleven persons,

including Todd, applied for the job.            Each applicant met certain

threshold qualifications, and each was interviewed by an eight-

person     hiring   committee.       The    committee    members    asked   each

applicant    the    same   questions    and    ranked    their   responses     on

standardized forms.        The committee members were instructed not to

ask questions based on impermissible factors, including race,

gender, or age.     NASD Superintendent Dr. Carl Davis, in accordance

with past practice, accepted the committee’s recommendation and

hired the person with the highest score following the interview

process, Allison Lack.

       After filing a claim with the EEOC, Todd initiated the present

lawsuit, contending that NASD failed to hire her for the position

of McLaurin Elementary Principal on the basis of her race, age, and

gender.1    Todd, a 57-year old African American female, claimed that

the hiring of Lack, a young white female, evidences that NASD

impermissibly discriminated against her on account of her race and

age.     NASD responds that Todd was not hired because she did not

perform well in front of the interview committee and was not the

best candidate for the position.              The district court granted


      1
        Todd’s gender claim was dismissed with prejudice by the district court and
is not at issue in this appeal.

                                        2
summary judgment to NASD, finding that Todd failed to present any

evidence of intentional discrimination. We have jurisdiction under

28 U.S.C. § 1291.

                                          II

      We review the district court’s grant of summary judgment de

novo, applying the same standard as the district court.2                 We apply

the burden-shifting framework provided by the Supreme Court in

McDonnell-Douglas        Corp.     v.   Green3   to   Todd’s   claims   of   racial

discrimination and age discrimination.4               Under McDonnell-Douglas,

after the plaintiff makes a prima facie case of discrimination,5

the employer must identify a legitimate nondiscriminatory reason

for its action that supports a finding that unlawful discrimination

did not cause the employment action.6                 The district court found

that NASD provided a legitimate, nondiscriminatory reason for not

hiring Todd––specifically, that she did not perform well in her

interview.       Todd contends that the reason must be stated with




      2
         Tango Transp. v. Healthcare Fin. Servs., LLC, 322 F.3d 888, 890 (5th Cir.
2003).
      3
         411 U.S. 792, 802 (1973).
      4
       See Evans v. City of Houston, 246 F.3d 344, 349 (5th Cir. 2001); Bauer v.
Albemarle Corp., 169 F.3d 962, 966 (5th Cir. 1999).
      5
       Here, it is undisputed that Todd has made out a prima facie case of
discrimination.
      6
         Bauer, 169 F.3d at 967.

                                           3
“sufficient clarity” to afford the employee a realistic opportunity

to show that the reason is pretextual.7

     We agree with the district court that NASD’s proffered reason

for not hiring Todd was sufficiently clear.            NASD asserted that

Todd was not hired because she did not perform well in her

interview, and the evidence submitted in connection with NASD’s

motion for summary judgment supports that finding. As the district

court found, “Many of the interviewers stated that they felt Todd

did not address questions precisely and did not provide much detail

regarding the plans she would implement if she were selected for

the position.”     Moreover, the evaluation sheets submitted by the

interviewers indicated that Todd’s responses were “too lengthy” and

that she “seem[ed] to ramble a bit.”              We find no error in the

district court’s analysis.

     Next,    Todd    argues    that       NASD   ignored   all    objective

qualifications and relied, instead, on a subjective interview

process to fill the Principal position at McLaurin Elementary.             We

disagree.    We have held that “[t]he mere fact that an employer uses

subjective criteria is not . . . sufficient evidence of pretext.”8

Here, there is no evidence that the interview process was used as




     7
      See Patrick v. Ridge, 384 F.3d 311, 317 (5th Cir. 2004).
     8
      Manning v. Chevron Chemical Co., LLC, 322 F.3d 874, 882 (5th Cir. 2003).

                                       4
a mask for discrimination.9          As the Eleventh Circuit has noted, “An

interview is frequently necessary to assess qualities that are

particular important in supervisory or professional positions . . .

because traits such as common sense, good judgment, originality,

ambition, loyalty and tact often must be assessed primarily in

subjective fashion.”10           We think this principal is especially

appropriate when a school district is hiring the Principal of an

elementary school.           We find no error in the district court’s

analysis.

                                        III

      Accordingly, the district court’s judgment is AFFIRMED.




      9
       Without evidence of discrimination by the interviewers, and we find none,
we will not second guess NASD’s decisions regarding the interview process. See
EEOC v. La. Office of Cmty. Servs., 47 F.3d 1438, 1448 (5th Cir. 1995) (“The ADEA
was not intended to be a vehicle for judicial second-guessing of employment
decisions nor was it intended to transform the courts into personnel
manageers.”).
      10
           Bass v. Bd. of County Comm’rs, 256 F.3d 1095, 1106 (11th Cir. 2001).

                                          5